Citation Nr: 0928817	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-09 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services






ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to May 
1962 and from July 1963 to October 1979.  He died in April 
2004.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO rating decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran died on April [redacted], 2004 as the result of acute 
myelogenous leukemia.  

3.  Neither the service-connected spondylogenic back pain nor 
other service-connected disability manifested by skin lesions 
of the legs is shown to have caused or contributed materially 
in producing or accelerating the Veteran's demise.  

4.  The Veteran is not shown to have manifested complaints or 
findings of any form of leukemia in service or for many years 
thereafter.  

5.  The fatal acute myelogenous leukemia is not shown to be 
due to exposure to Agent Orange or any other event or 
incident of the Veteran's service, including the his active 
duty performed in the Republic of Vietnam.  


CONCLUSIONS OF LAW

1.  The Veteran's fatal disability manifested by acute 
myelogenous leukemia was not due to disease or injury that 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein; nor may it be 
presumed to have been due to Agent Orange exposure therein.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1310 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).  

2.  A service-connected disability did not cause or 
contribute substantially or materially in producing the 
Veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With regard to claims of service connection for the cause of 
a veteran's death, the United States Court of Appeals for 
Veterans Claims (Court) held in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), that in a claim for Dependency and Indemnity 
Compensation (DIC) benefits, VA's notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  

Considering the duties imposed by VCAA, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim decided hereinbelow has been 
accomplished.  

First, the RO sent the appellant a letter in July 2004, 
notifying her of the information and evidence needed to 
substantiate and complete her claim.  

Further, the July 2004 letter is in compliance with Hupp 
except to the extent that the appellant was not notified of 
the conditions for which the Veteran was service-connected at 
the time of his death.  Nonetheless, the appellant specified 
in her July 2004 formal claim (VA Form 21-534) that the 
Veteran was in receipt of compensation at the time of his 
death.  

Moreover, the RO noted in an August 2007 Supplemental 
Statement of the Case (SSOC) that the Veteran was service-
connected for spondylogenic back pain and skin lesion on the 
legs, with a combined evaluation of 10 percent.  

It is thus evident that the appellant had actual knowledge of 
the conditions for which the Veteran was service-connected at 
the time of death.  See Sanders v. Nicholson, 487 F.3d 881, 
887 (Fed. Cir. 2007) (a notice defect can be cured by actual 
knowledge on the part of the claimant).  

The appellant had ample opportunity to respond prior to the 
issuance of the January 2008 SSOC.  The Board accordingly 
finds that the appellant has received notice of the elements 
required to support her claim and has had ample opportunity 
to respond.  

In addition to notifying the appellant of the information and 
evidence needed to substantiate and complete her claim, the 
RO's July 2004 letter also advised the appellant that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  

Moreover, the letter specified that the appellant must 
provide enough information about any identified records to 
allow VA to request them from the person or agency having 
them, and advised the appellant that it was her 
responsibility to make sure VA received the records.  

Accordingly, the Board finds that the July 2004 RO letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, although the appellant has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
appellant.  See Shinseki v. Sanders, 07-1209 slip op. at 11-
12 (April 21, 2009).  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the appellant before the rating decision on 
appeal.  However, her claim was fully developed and 
readjudicated after notice was provided.  Accordingly, the 
delay in issuing section 5103(a) notice was not prejudicial 
to the appellant.  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the Veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

Here, the RO has not specifically advised the appellant of 
the fourth and fifth Dingess elements (degree of disability 
and effective date pertaining to the disability).  Since the 
appellant's claim is being denied, however, this deficiency 
is not prejudicial.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  

First, the Veteran's service treatment record (STR) is on 
file.  In addition, the file includes medical records from 
those VA and non-VA medical providers that the appellant 
identified as having relevant records.  Neither the appellant 
nor her representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional records that should be obtained 
before the appeal is adjudicated by the Board.  

Further, the claims file was reviewed for the purpose of 
obtaining a VA medical opinion in December 2007.  The Board 
finds the VA opinion to be adequate for the purposes of 
deciding the appeal because it was based upon consideration 
of the entire medical history and examinations of the Veteran 
and the other evidence of record, and because it provides a 
detailed opinion sufficient to allow the Board to make a 
fully informed determination.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 
407 (1994)) (internal quotations omitted).  The Board 
accordingly finds no reason to remand for further 
examination.  

Finally, the appellant was advised of her right to have a 
hearing before the RO and before the Board in conjunction 
with the issue on appeal, but she has not requested such a 
hearing.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310.  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  38 
U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A Veteran who, during active service, served in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed to Agent Orange (AO) during that service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307.  The Secretary of 
Veterans Affairs has determined that there is a presumptive 
positive association between AO exposure and the disorders 
listed in 38 C.F.R. § 3.309(e), which includes chronic 
lymphocytic leukemia; accordingly, service connection will be 
established for a listed disorder even though there is no 
record of such disease during service.  Id.; 38 C.F.R. § 
3.309(e).  

The Secretary of Veterans Affairs has determined, on the 
other hand, that there is no presumptive positive association 
between AO exposure and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 
61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-
243 (Nov. 2, 1999).  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of AO exposure may also be 
established by showing that a disability is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994)(citing 38 U.S.C.A. §§ 1113 and 1116, 
and 38 C.F.R. § 3.303).  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

In the present case, the death certificate shows that the 
Veteran died in April 2004, at the age of 65.  At the time of 
death, he was service connected for a low back disability, 
evaluated as 10 percent disabling, and a skin disorder, 
evaluated as noncompensable, for a combined evaluation of 10 
percent.  

The death certificate lists the immediate cause of death as 
acute myelogenous leukemia; no other conditions were 
identified as contributing to death, and an autopsy was not 
performed.  

The appellant does not contend, and the evidence does not 
establish, that the Veteran developed leukemia in service or 
within one year of service.  Instead, she argues that the 
Veteran was exposed to Agent Orange (AO) in service that was 
the cause of the leukemia and his death.  

The Veteran in this case served in the Republic of Vietnam 
and is therefore presumed to have been exposed to Agent 
Orange as a result of his service.  Acute myelogenous 
leukemia, which was identified as the cause of the Veteran's 
death, is not among the diseases identified in 38 C.F.R. § 
3.309, as associated with herbicide exposure.  

The appellant asserted in her July 2005 NOD, that the Veteran 
suffered from chronic lymphocytic leukemia until shortly 
before his death, when the leukemia became acute and caused 
his death.  

In support of the appellant's assertions, the record contains 
two letters from the Veteran's private, treating physician.  

First, in an August 2004 letter, the physician wrote that the 
Veteran had been under his care with chronic neutrophilic 
leukemia since June 2002, when the Veteran presented with an 
abnormal complete blood count (CBC), consisting of an 
elevated white count, decreased platelet count and anemia.  
At that time, the physician observed, "this was thought to 
be" a variant of chronic lymphocytic leukemia.  He further 
noted that, although the etiology of the disease was not 
clearly known, multiple myeloma, chronic lymphocytic 
leukemia, and lymphomas have all been associated with toxic 
chemical exposure, such as Agent Orange.  

Since the Veteran served in Vietnam and, accordingly, was 
exposed to AO, the physician expressed that he "fe[lt] very 
strongly" that the Veteran's chronic leukemia was caused by 
AO exposure.  Unfortunately, the physician continued, the 
Veteran's chronic leukemia went on to convert to an acute 
leukemia, which produced his death.  

Next, in a March 2006 letter, the physician clarified that 
the Veteran's death resulted from chronic leukemia that 
converted to acute leukemia.  The chronic leukemia was 
"probably" neutrophilic at the time of diagnosis and for a 
long period of time.  The physician noted his belief that 
this chronic leukemia had been accepted as being related to 
AO exposure.  He made clear that the Veteran's case was 
"obviously not particularly straightforward," and might not 
have been a typical chronic lymphocytic leukemia when 
diagnosed.  

Nonetheless, it "certainly" was not chronic myelogenous 
leukemia or acute leukemia at the time of diagnosis.  He 
noted that, although the death certificate stated acute 
leukemia, as the terminal event, the Veteran's leukemia, 
which was a "possible" variant of chronic lymphocytic 
leukemia, was chronic until a few days before his death when 
it converted to acute leukemia.  

In light of the August 2004 and March 2006 letters, the 
Veteran's claims file was forwarded to a VA examiner for 
review and opinion in December 2007.  The physician reviewed 
the claims file and noted that that Veteran was diagnosed 
with leukemia in 2002, which was more than 21 years following 
his discharge.  

The VA examiner also summarized the private medical records 
documenting the course of the Veteran's treatment.  Finally, 
after he reviewed the statements and arguments of record, the 
examiner opined that the Veteran's death was caused by acute 
myelogenous leukemia that converted from chronic neutrophilic 
leukemia and was not a variant of chronic lymphocytic 
leukemia.  

The VA examiner explained that the established facts provided 
no known reference to any conversion of myelogenous or 
neutrophilic leukemia to chronic lymphocytic leukemia.  

Further, the examiner found no scientific or medical basis to 
associate the subsequent development of chronic neutrophilic 
leukemia with previous exposure to AO.  Multiple studies 
reportedly had been performed and shown that chronic 
lymphocytic leukemia is the only leukemia caused by AO 
exposure.  AO exposure, on the other hand, was not found to 
cause neutrophilic or myelogenous leukemia.  

These medical opinions of the treating physician and the VA 
physician are medical conclusions that the Board cannot 
ignore or disregard, but the Board is not obligated to accept 
any physician's opinion.  See Willis v. Derwinski, 1 Vet. 
App. 66 (1991); Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  

Rather, the Board's duty is to assess their probative value.  
See Hayes, 5 Vet. App. at 69.  In fact, the Board may favor 
one medical opinion over another as long as it offers an 
adequate statement of reasons or bases.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  

A medical opinion will be considered probative if it includes 
clear conclusions and supporting data with a reasoned 
analysis connecting the data and conclusions.  See Nieves-
Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (citing 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  

Accordingly, the initial inquiry in determining probative 
value is to assess whether a medical expert was fully 
informed of the pertinent factual premises (e.g., the medical 
history) of the case.  

A review of the claims file is not required, since a medical 
professional can become aware of the relevant medical history 
by having treated the Veteran for a long period of time or 
through a factually accurate medical history reported by a 
veteran.  In other words, a medical opinion is assigned more 
probative value if the expert was fully informed of the 
relevant medical facts of the case.  See Nieves-Rodriquez, 22 
Vet. App. at 303-304.  

Although a fully-informed and accurate factual basis is 
necessary, the most probative value of a medical opinion 
comes from its reasoning.  A medical opinion containing only 
data and conclusions is not entitled to any weight.  In fact, 
a review of the claims file does not substitute for a lack of 
a reasoned analysis.  See Nieves-Rodriquez v. Peake, 22 Vet. 
App. 295, 304 (2008).  

Therefore, a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Further, medical opinions that are equivocal in 
nature, such as those expressed in speculative language, do 
not provide the degree of certainty required for medical 
nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In short, a medical opinion that is a factually accurate, 
fully articulated, and based on sound reasoning carries 
significant weight.  See Nieves-Rodriquez, 22 Vet. App. at 
304.  

In the present case, the Board finds that the VA examiner's 
review and opinion is the most probative medical evidence 
concerning the nature and cause of the fatal acute 
myelogenous leukemia in this case.  

First, the VA reviewer became fully and accurately aware of 
the pertinent facts.  This is shown by his thorough review of 
the evidence in the claims file and his indication that he 
had reviewed studies done by VA concerning the diseases 
associated with AO exposure.  

Second, the VA reviewer's opinion must be accorded more 
weight because it was fully articulated and based on sound 
reasoning.  Importantly, he addressed the appellant's 
assertions and the opinions of the treating physician, but 
found no basis in the medical or scientific literature 
relating the Veteran's diagnosed acute myelogenous leukemia 
to AO exposure.  Moreover, he found no reference to 
myelogenous or neutrophilic leukemia converting to chronic 
lymphocytic leukemia.  

In short, since the VA examiner's medical opinion was 
factually accurate, fully articulated, and based on sound 
reasoning, it carries significant weight.  See Nieves-
Rodriquez, 22 Vet. App. at 304.  

In contrast, the treating physician's medical opinions 
relating chronic lymphocytic leukemia to chronic neutrophilic 
and acute myelogenous leukemia are found to carry less 
probative weight.  

First, the physician's opinions were essentially speculative 
and equivocal in nature.  Where the VA reviewer reported 
finding no known support the conclusion, the treating 
physician reported that the chronic neutrophilic leukemia was 
"thought to be a variant of" chronic lymphocytic leukemia.  
He did not amplify on the basis of statement.  

Moreover, in his second letter, the physician admitted that 
the Veteran's leukemia was "probably" neutrophilic" might 
not have been a typical chronic lymphocytic leukemia.  He 
went on to express his certainty that the Veteran's chronic 
leukemia was not chronic myelogenous leukemia or acute 
leukemia at the time of diagnosis.  Yet, he provided no 
definite statement to establish that the Veteran's leukemia 
was ever chronic lymphocytic leukemia.  

Therefore, these medical conclusions are found to carry 
little probative value, and provide no basis upon which to 
establish a relationship between the cause of the Veteran's 
death and any AO exposure in active service.  See Nieves-
Rodriquez, 22 Vet. App. at 304; Stegman, 3 Vet. App. at 230.  

The appellant asserts that the Veteran's chronic leukemia 
should be service connected, since his symptoms were 
identical to chronic lymphocytic leukemia.  Although her 
assertions are credible and competent evidence as to the 
nature of the observed symptomatology, she has not been shown 
to possess the requisite medical training or credentials 
needed to render a competent opinion as to the cause of the 
Veteran's death.  

Thus, her lay statements do not constitute competent medical 
evidence in support of her claim.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a layperson is competent to report on 
that of which he or she has personal knowledge); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (a layperson is not competent to 
offer opinions on medical diagnosis or causation).  

In conclusion, the VA reviewer's opinion is the most 
probative medical evidence of record and establishes that the 
Veteran had chronic neutrophilic leukemia that was not caused 
by AO exposure and that the fatal acute myelogenous leukemia 
did not convert from chronic lymphocytic leukemia.  

Accordingly, on this record, the claim of service connection 
for the cause of the Veteran's death must be denied.  See 
38 C.F.R. §§ 3.307, 3.309, 3.312; Combee, 34 F.3d at 1044.  

Finally, the Board notes, there is no showing that either 
service-connected disability caused or contributed materially 
or substantially in producing or accelerating the Veteran's 
death.  Accordingly, on this basis, service connection for 
the cause of the Veteran's death is not warranted.  See 38 
U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).  

In conclusion, the Board finds after careful review of the 
entire record that the weight of the evidence preponderates 
against the claim of service connection for the cause of the 
Veteran's death.  The Board has fully considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  





 Department of Veterans Affairs


